DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/19 and 6/19/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or 

a policy selection part in claim 1.
a traffic optimization part in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 14, 20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 1, claim elements “a policy selection part” and “a traffic optimization part” are means (or step) plus function limitations that invoke 35 U.S.C. 112(b). However, the written description fails to disclose the corresponding, structure, material, or acts for the claimed function.
 	Claim element “a policy selection part” and “a traffic optimization part” are all shown in figure 1 - 4. These are merely black boxes, according to the drawings, and do not show any structure, material, or act for the claimed function.
	Moreover, the specification does not provide adequate written description for “means for …” 

[0026] The traffic optimization part 33 applies, to the tethering traffic, a process associated with the selected communication policy.

	As shown above, the specification merely states a “a policy selection part” and “a traffic optimization part”  are performed essentially by a general purpose computer and the preceding means for… would require a specific algorithm for performing the detecting and bundling, therefore the specification does not describe in sufficient detail the structure for achieving the recited function of the limitation. (Therefore the claim is indefinite under 35 U.S.C. 112(b).
Claims 5, 14, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5, 14, 20 recites: “The traffic optimization apparatus/ method according to claim 1, 8, 9 wherein the tethering detection part holds an originating IP address in the IP packet header and a result of identifying for a predetermined period, and determines a traffic type, based on information held for the predetermined period.” It is unclear what the claimed embodiment is. Does it hold the claimed source IP address for a predetermined period of time 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US Publication 2015/0103697).
Regarding claims 1, 8 and 9, Jin teaches a method and a traffic optimization apparatus comprising: (i.e. fig. 6 shows multiple modules within a GGSN network device for performing the method of fig. 4, comprising signaling in a wireless network between the GGSN and a mobile terminal; 207)
 	a tethering detection part configured to identify, based on packet header (paragraphs 83, 118) information of a packet flowing in a network to which a communication terminal configured to provide a tethering service to one or more other devices is connected, a tethering traffic from each of the one or more other devices via the communication terminal; (i.e. fig. 3 shows the GGSN may receive a 
 	a policy selection part configured to select a communication policy to be applied to the identified tethering traffic; (i.e. fig. 3 shows that if the packet is identified as being from the tethered device a predetermined police is selected and applied to the packet (304, 305); see paragraphs 12 – 17, 127 - 130) and
 	a traffic optimization part configured to apply, to the tethering traffic, a process associated with the selected communication policy. (i.e. fig. 3 shows that if the packet is identified as being from the tethered device a predetermined police is selected and applied to the packet (304, 305); see paragraphs 25 – 28, 127 - 130)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 7, 11 - 21 are rejected under 35 U.S.C. 103 as being obvious over Jin et al. (US Publication 2015/0103697) in view of Fu et al. (US Publication 2017/0164384).
Regarding claim 2, 11, 17 Jin discloses all the recited limitations of claim 1, 8, 9 as described previously from which claim 2, 11, 17 depends. Jin teaches the tethering detection part determines a number of the one or more other devices that are connected via the communication terminal, based on a TTL value variation in an IP packet header and a User-Agent value in an HTTP message header, (i.e. prior ways for detection of tethering include a user-agent field in a HTTP header; see paragraph 4) and identifies the tethering traffic in which the number of the one or more other devices is equal to or more than 
 	Jun does not teach using both a User-Agent value and the TTL message header to determine a tethering device. However, Fu teaches utilizing deep packet inspection in order to analyze and determines packets from tethering devices including utilizing IP, TCP and Application headers (HTTP message header). (i.e. Fu discloses a Deep Packet Inspection (DPI) probe to analyze by analyzing the IP, TCP and application headers, the tethering identification module may construct a data base comprising a tethering user table and tethering traffic table; see paragraphs 34 - 39)
	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize the packet analyzing of Fu into Jin. Both Jin and Fu teach the detection of tethered devices by individual packet inspection. 
A person with ordinary skill in the art would have been motivated to make the modification to Jin to more accurately detect and classify tethered devices making billing services standardized and easy to implement.
Regarding claim 3, 12, 18 Jin discloses all the recited limitations of claim 2, 11, 17 as described previously from which claim 3, 12, 18 depends. Jin does not wherein the tethering detection part holds the TTL value variation in the IP packet header and the User-Agent value in the HTTP message header for a predetermined period and determines the number of the one or more other devices that are connected via the communication terminal, based on information held for the predetermined period. However, Fu teaches wherein the tethering detection part holds the TTL value variation in the IP packet header and the User-Agent value in the HTTP message header for a predetermined period and determines the number of the one or more other devices that are connected via the communication terminal, based on information held for the predetermined period. (i.e. Fu discloses the device that detected the tethering device packets may store the header information of each packet within a database for further identification and detection of tethered devices; see paragraphs 34 - 40)
	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize the packet analyzing of Fu into Jin. Both Jin and Fu teach the detection of tethered devices by individual packet inspection. 

Regarding claim 4, 13, 19 Jin discloses all the recited limitations of claim 2, 11, 17 as described previously from which claim 4, 13, 19 depends. Jin teaches wherein the policy selection part selects the communication policy corresponding to the number of the one or more other devices that are connected to the communication terminal. (i.e. Jin discloses the communication policy may be selected for each tethered device and applied based upon packet detection; 18 – 22, 25 – 27, 90 - 93)
Regarding claim 6, 15, 21 Jin discloses all the recited limitations of claim 1, 8, 9 as described previously from which claim 6, 15, 21 depends. Jin teaches wherein 
Regarding claim 7, 16 Jin discloses all the recited limitations of claim 1, 8 as described previously from which claim 7, 16 depends. Jin teaches wherein as the communication policy, process content of applying, to the tethering traffic, a compression rate that is higher than a compression rate of the any other traffic is set. (i.e. Jin discloses applying a predetermined policy to identified network packets. The ability for a network device to apply policy and charging functions to a traffic source or originator is an inherent generic embodiment. It is common in cellular systems to provide certain QoS standards to particular accounts)
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 24, 2021Primary Examiner, Art Unit 2471